Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed April 12, 2021 has been entered.
The rejections under 35 U.S.C. §§ 102(a)(2) and 103 are withdrawn in response to the amendment.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires: selecting, by the object identification system based on the class label of the object and from a plurality of data stores each associated with a different class label, a data store associated with the class label of the object; comparing, by the object identification system, the set of features of the object with a plurality of predefined features within the data store associated with the class label of the object; and determining, by the object identification system and based on the comparing of the set of features of the object with the plurality of predefined features within the data store, whether the object is configured to trigger an augmentation of video content associated with the video frame.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 2-7 ultimately depend from claim 1, and claim 8 requires claim 1.
	Claim 9, similarly, requires: select, based on the class label of the object and from a plurality of data stores each associated with a different class label, a data store associated with 
	Claim 16, similarly, requires: select, based on the class label of the object, a data store from a plurality of data stores each storing a respective plurality of predefined features, compare the set of features of the object with the plurality of predefined features stored within the selected data store, and determine, based on the comparison of the set of features of the object with the plurality of predefined features stored within the data store, whether the object is configured to trigger an augmentation of video content associated with the video frame.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 17-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665